Kane, J., dissents and votes to affirm in the following memorandum. Kane, J. (dissenting).
I am unable to conclude that respondent board abdicated its statutorily mandated responsibility to ensure the proper conduct of an off-track betting facility (Off-Track Pari-Mutuel Betting Law, § 116), merely by approving regulations of a purely local nature adopted by petitioner. Those regulations, even though they provide that petitioner’s determinations shall be considered final, cannot, in my view, supersede the clear mandate of the Legislature (Off-Track Pari-Mutuel Betting Law, § 118, subd 1; see Saratoga Harness Racing v New York State Off-Track Pari-Mutuel Betting Comm., 30 NY2d 207, 220). Moreover, a close examination of the rules promulgated by petitioner demonstrates that its resolution of the problem, which was induced by its own error, was in contravention of its directives (Rules of CDROTBC, § 2.8, par [B]; § 2.10A). Accordingly, I cannot view respondent’s determination as arbitrary or capricious and would affirm Special Term and confirm the determination (cf. Matter of Sullivan County Harness Racing Assn. v Glasser, 30 NY2d 269).